Citation Nr: 0727569	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for cervical 
radiculopathy, C6-7, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
in the Army National Guard from January 1991 to 
February 1991.  He had other unverified ACDUTRA.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the instant claim 
in July 2006 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case is in need of further development.  

In July 2006, the veteran's claim for increased rating for 
cervical radiculopathy, 
C6-7, was remanded for further development.  The instructions 
of the Board were not completely followed.  The record failed 
to specifically identify the exact nerve(s) affected by the 
veteran's cervical radiculopathy.  Additionally, the severity 
of any paralysis of the nerve was not specifically 
identified.  He was provided additional VA neurology 
examination with specific questions to be addressed such as 
the range of cervical spine motion; the severity of the 
veteran's service-connected cervical radiculopathy; 
identification of the nerve or nerves affected by the 
service-connected cervical radiculopathy; whether there was 
paralysis associated with the affected nerve(s), and if so, 
whether it was complete or incomplete and whether it was 
mild, moderate, or severe; to indicate whether the service-
connected cervical radiculopathy caused intervertebral disc 
syndrome, and if so, to indicate whether the veteran had 
incapacitating episodes.  None of this was addressed in the 
veteran's VA examination of November 2006.  

Remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is again REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of the neurological impairment 
due to the veteran's service- connected 
cervical radiculopathy.  Such tests as 
the examining physician deems necessary 
should be performed, as well as complete 
range of motion studies.  All findings 
should be reported in detail.  The 
examiner should specifically address the 
following:

(a) Identify the nerve or nerves that are 
affected by the veteran's service-
connected cervical radiculopathy, C6-7 
and discuss the severity of the 
impairment caused by the affected 
nerve(s).  In this regard, please state 
whether there is any paralysis of the 
affected nerve, and if so, whether it is 
complete or incomplete and whether such 
paralysis is mild, moderate, or severe.  

(b) State whether the veteran's service-
connected cervical radiculopathy, C6-7, 
causes intervertebral disc syndrome, and 
if so, whether the veteran has 
incapacitating episodes.  If 
incapacitating episodes are determined to 
exist, the examiner should state the 
total duration during the past 12 months.  
(The examiner should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

The claims file should be made available 
to and reviewed by the examiner in 
connection with the evaluation report, 
and the examiner should note that a 
review of the claims folder has been 
made.  

3.  After the foregoing, the AMC should 
readjudicate the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


